“a

. o
AO 2455 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1 |

a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America J UDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

Vv. . (For Offenses Committed On or After November 1, 1987)
Ubaldo Pinedo-Nunez Case Number: 3:19-mj-24228
Rebecca C Fish
Defendant's Attorney E i i E Dp
REGISTRATION NO. 90988298
THE DEFENDANT: : OCT 22 2019
XI pleaded guilty to count(s) 1 of Complaint CLERK 1 sourT_|_
CL) was found guilty to count(s) | SOUTHERN DISTRICT OF CALIFORNIA a
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 — ILLEGAL ENTRY (Misdemeanor) , 1

CL] The defendant has been found not guilty on count(s)
1 Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oft

 

“A “TIME SERVED L] days

Assessment: $10 WAIVED [&l Fine: WAIVED -

x Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_ ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments .
~ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. :

Tuesday, October 22, 2019
Date of Imposition of Sentence

iV

DUSM we HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | — 3:19-mj-24228

 
